                Case 7:17-cv-07494-PMH
     Case 7-17-cv-07494-PMH-JCM         Document
                                    Document 101 102
                                                  FiledFiled 02/09/21
                                                        in NYSD        Page 1 of 1 Page 1 of 1
                                                                  on 02/09/2021




                                                   STATE OF NEW YORK
                                            OFFICE OF THE ATTORNEY GENERAL
         LETITIA JAMES                                                                                  DIVISION OF STATE COUNSEL
      ATTORNEY GENERAL                                                                                         LITIGATION BUREAU

                                                    Writer’s Direct Dial: (212) 416-8606


                                                                           February 9, 2021
           BY ECF
           Hon. Philip M. Halpern
           United States District Court Judge
           United States District Court
           Southern District of New York
           500 Pearl St.
           New York, NY 10007

                    Re:       Smolen v. Nevins, 17 Civ 7494 (PMH)

           Dear Judge Halpern:

                   This Office represents Defendants in the above-referenced matter. I write to respectfully
           request that the Telephone Conference currently scheduled for February 10, 2021, be rescheduled
           to a date after February 19, 2021, that is convenient for the Court. Our Office has just been
           informed that Plaintiff remains in quarantine, and arrangements cannot safely be made for him to
           participate in a call on February 10, 2021.

                 We thank the Court for its attention to this matter.
Application granted. The conference scheduled for
February 10, 2021 at 12:00 p.m. is adjourned until
February 23, 2021 at 10:00 a.m. At the time of the             Respectfully submitted,
scheduled conference all parties shall call (888)              /s/ Amanda Yoon
                                                               Amanda Yoon
398-2342; access code: 3456831. Defense counsel
                                                               Assistant Attorney General
shall make all arrangements necessary for the
                                                               Amanda.Yoon@ag.ny.gov
Plaintiff to appear by telephone and shall mail a
copy of this Order to Plaintiff and provide proof of
service on the docket. The Clerk is instructed to
terminate   ECF Samuel
          Cc:    No. 101.
                        Smolen, DIN 85-A-4082
          Sullivan Correctional Facility
SO ORDERED.

______________________
Philip M. Halpern, U.S.D.J.
           28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8606 ● Fax: (212) 416-6009 (Not For Service of Papers)
Dated: New York,   NY                                    www.ag.ny.gov
       February 9, 2021
